Case 20-14867   Doc 1-1 Filed 07/31/20 Entered 07/31/20 07:01:07   Desc
                      Signature Pages Page 1 of 8
Case 20-14867   Doc 1-1 Filed 07/31/20 Entered 07/31/20 07:01:07   Desc
                      Signature Pages Page 2 of 8
Case 20-14867   Doc 1-1 Filed 07/31/20 Entered 07/31/20 07:01:07   Desc
                      Signature Pages Page 3 of 8
Case 20-14867   Doc 1-1 Filed 07/31/20 Entered 07/31/20 07:01:07   Desc
                      Signature Pages Page 4 of 8
Case 20-14867   Doc 1-1 Filed 07/31/20 Entered 07/31/20 07:01:07   Desc
                      Signature Pages Page 5 of 8
Case 20-14867   Doc 1-1 Filed 07/31/20 Entered 07/31/20 07:01:07   Desc
                      Signature Pages Page 6 of 8
Case 20-14867   Doc 1-1 Filed 07/31/20 Entered 07/31/20 07:01:07   Desc
                      Signature Pages Page 7 of 8
Case 20-14867   Doc 1-1 Filed 07/31/20 Entered 07/31/20 07:01:07   Desc
                      Signature Pages Page 8 of 8
